                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

KRYSTAL LYNN NORTHROP,


                     Plaintiff,
                                                        Case No. 2:19-cv-558
       v.                                               Judge Algenon L. Marbley
                                                        Magistrate Judge Kimberly A. Jolson
MUSKINGUM COUNTY JUVENILLE
COURT, ET AL.,

                     Defendants.



                           REPORT AND RECOMMENDATION
                                   AND ORDER

       Plaintiff, Krystal Lynn Northrop, an Ohio resident who is proceeding without the

assistance of counsel, brings this action against Muskingum County Juvenile Court, the

Muskingum County Sheriff Department, and Muskingum County Children Services. This matter

is before the undersigned for consideration of Plaintiff’s Motion for Leave to Proceed in forma

pauperis (Doc. 1) and the initial screen of Plaintiff’s Complaint under 28 U.S.C. § 1915(e)(2).

       Plaintiff’s request to proceed in forma pauperis is GRANTED. All judicial officers who

render services in this action shall do so as if the costs had been prepaid. 28 U.S.C . § 1915(a).

Furthermore, having performed an initial screen, for the reasons that follow, it is

RECOMMENDED that the Court DISMISS Plaintiff’s claims.

I.     LEGAL STANDARD

       Because Plaintiff is proceeding in forma pauperis, the Court must dismiss the Complaint,

or any portion of it, that is frivolous, malicious, fails to state a claim upon which relief can be

granted, or seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.
§ 1915(e)(2). Rule 8(a)(2) of the Federal Rules of Civil Procedure requires a complaint to set

forth “a short and plain statement of the claim showing that the pleader is entitled to relief.” In

reviewing the Complaint, the Court must construe it in favor of Plaintiff, accept all well-pleaded

factual allegations as true, and evaluate whether it contains “enough facts to state a claim to

relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). On the other hand, a

complaint that consists of “labels and conclusions” or “a formulaic recitation of the elements of a

cause of action” is insufficient. Id. (quoting Twombly, 550 U.S. at 555). Although pro se

complaints are to be construed liberally, Haines v. Kerner, 404 U.S. 519, 520 (1972), “basic

pleading essentials” are still required. Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989).

II.    BACKGROUND

       Although not entirely clear, Plaintiff seems to have filed the instant case to vindicate her

rights under the Fourth and Fourteenth Amendments of the United States Constitution. (See,

e.g., Doc. 1-1 at 1). She alleges that, on June 20, 2018, Muskingum County Children Services

“knocked on [her] door and basically demand[ed] her to open” it because she had filed a

complaint with the agency. (Doc. 1-2 at 5). Plaintiff admits that she allowed entry, but claims

that it was because she “did not know[] [her] rights at [that] time.” (Id.)

       According to Plaintiff’s Complaint, the Children’s Services worker then checked the

conditions in the home, including whether the home had running water and food and whether the

child had clothes and a bed. (Id.). Next, Plaintiff claims, the Children’s Services worker

administered a drug test to Plaintiff and to Plaintiff’s adult daughter. Plaintiff alleges that the



                                                  2
worker instructed that Children’s Services would take the minor child out of the house “unless

[we] listened to her orders.” (Id.).

           Plaintiff alleges that, roughly a week later, the Muskingum County Sheriff department

called her and told her to return home in the next twenty minutes or “they would get [her] for

kidnapping charges.” (Id.). When Plaintiff arrived home, two sheriff deputies were present.

(Id.). “A paper from the judge was handed to me and a foster mom was outside on standby.”

(Id.). Plaintiff seeks the following relief: “Civil matter help me out with the wrong doings of

our County. And I want [illegible] for immunity and those depriving myself of my rights.” (Id.

at 8).

    III.      DISCUSSION

           Even giving Plaintiff every benefit of the doubt, her Complaint has several fatal flaws.

The Undersigned explains several below.

                  A. The Rooker-Feldman Doctrine

           Although the Court is doing a bit of guesswork, it appears to the Undersigned that

Plaintiff is attacking a state-court judgment because she states that she received “a paper from

the judge” and she has sued the Muskingum County Juvenile Court. (See generally Doc. 1-2).

The United States District Court does not have jurisdiction to review state-court judgments.

Only the United States Supreme Court has jurisdiction to review a case litigated and decided in a

state court. See Gottfried v. Med. Planning Servs., 142 F.3d 326, 330 (6th Cir. 1998). Under the

Rooker-Feldman doctrine, a litigant cannot collaterally attack a state court judgment by filing a

civil rights complaint. Dist. of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 486

(1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 416 (1923); Ritter v. Ross, 992 F.2d 750, 754




                                                  3
(7th Cir. 1993). Accordingly, to the extent that Plaintiff seeks relief from a state-court judgment,

her claims cannot proceed in this Court.

               B. Immunity

       In addition, Plaintiff’s claim against the Muskingum County Juvenile Court cannot

proceed because it is an arm of the State and thus immune from suit. See Burress v. Hamilton

Cty. Office of Child Support & Enf’t, No. 1:14-cv-391, 2014 U.S. Dist. LEXIS 76089, at *1 (S.D.

Ohio June 4, 2014) (finding Hamilton County Juvenile Court immune from suit because it is an

arm of the State). The Eleventh Amendment prohibits a citizen of a state from suing that state or

one of its agencies in federal court unless the state consents to such suit or there is an express

statutory waiver of immunity. Hans v. Louisiana, 134 U.S. 1, 10 S. Ct. 504, 33 L. Ed. 842

(1890). The State of Ohio has not constitutionally nor statutorily waived its Eleventh

Amendment immunity in the federal courts, see Johns v. Supreme Court of Ohio, 753 F.2d 524

(6th Cir. 1985); State of Ohio v. Madeline Marie Nursing Homes, 694 F.2d 449 (6th Cir. 1982);

Latham v. Office of Atty. Gen. of State of Ohio, 395 F.3d 261, 270 (6th Cir. 2005).

       Further, to the extent Plaintiff seeks to sue judicial officers or other court officers, they,

too, are immune. “Judges are immune from liability for damages for acts committed within their

judicial discretion.” Pierson v. Ray, 386 U.S. 547, 87 S. Ct. 1213, 18 L. Ed. 2d 288 (1967).

Similarly, court officers such as clerks of court are entitled to absolute immunity. Foster v.

Walsh, 864 F.2d 416, 417 (6th Cir. 1988) (“It is well established that judges and other court

officers enjoy absolute immunity from suit on claims arising out of the performance of judicial

or quasi-judicial functions.”); Hargis v. Jones, 986 F.2d 1421, at *1, [published in full-text

format at 1993 U.S. App. LEXIS 2110] (6th Cir. 1993) (concluding that a county clerk was

“entitled to a grant of absolute immunity from a suit for monetary damages.”). Although two



                                                 4
exceptions to the doctrine of judicial immunity exist, Plaintiff does not indicate in her Complaint

that either of those two circumstances is present here. See Stump v. Sparkman, 435 U.S. 349,

357, 98 S. Ct. 1099, 55 L. Ed. 2d 331 (1978) (recognizing exceptions to judicial immunity where

a judge acts in the “clear absence of all jurisdiction,” or when the judge performs “non judicial

acts.”).     Accordingly, any suit against the Muskingum County Juvenile Court should be

dismissed.

                 C. Muskingum County Sheriff’s Department

           To state a claim against the Muskingum County Sheriff’s Department (“the

Department”), Plaintiff must demonstrate that it had a policy or custom which caused Plaintiff to

suffer the alleged constitutional deprivation. Hurst v. Fentress Cty. Tenn., No. 99-5718, 2000

WL 1206520, at *2 (6th Cir. Aug. 18, 2000) (citing Garner v. Memphis Police Dep’t, 8 F.3d

358, 363–64 (6th Cir. 1993)). “A ‘policy’ is a deliberate choice to follow a course of action

made from among various alternatives by the official or officials responsible for establishing

final policy with respect to the subject matter in question.” Shorts v. Bartholomew, 255 F. App’x

46, 57 (6th Cir. 2007). Alternatively, a “custom” “must ‘be so permanent and well settled’” that

it has the “force of law” and needs no formal approval. Doe v. Claiborne Cty., 103 F.3d 495,

507–08 (6th Cir. 1996) (citing Monell, 436 U.S. at 691). Thus, the Muskingum County Sheriff’s

Office may be liable only if there is “a direct causal link” between the policy or custom and the

alleged constitutional deprivation. Hurst, 2000 WL 1206520, at *2. It may not be held liable

based on respondeat superior. Monell v. Dept. of Soc. Servs., 436 U.S. 658, 691 (1978).

           Here, Plaintiff’s allegations against the Muskingum County Sheriff’s Department are

very light and in no way allege that the Department had a policy or custom that harmed her.

Thus, dismissal of the claim against the Department is appropriate.



                                                5
               D. Domestic-Relations Jurisdiction

       Finally, the Undersigned reads Plaintiff’s complaint as pertaining primarily to domestic

relations issues. Generally speaking, Ohio juvenile courts retain exclusive jurisdiction over

matters involving child custody and support. Accordingly, such disputes are within the exclusive

jurisdiction of the State and fall outside the scope of federal jurisdiction. Long ago, the United

States Supreme Court proclaimed that “[t]he whole subject of the domestic relations of husband

and wife, parent and child, belongs to the laws of the states and not to the laws of the United

States.” In re Burrus, 136 U.S. 586 (1890). Thus, under the Burrus abstention doctrine, federal

courts have universally declined to exercise jurisdiction in domestic relations cases in which a

complaint contains only conclusory assertions that a plaintiff is entitled to relief because of the

State’s constitutional violations, where those assertions are “a mere pretense and the suit is

actually concerned with domestic relations issues.” See, e.g., Danforth v. Celebrezze, 76 Fed.

App’x 615, 616 (6th Cir. 2002); see also Chandler v. Michigan, No. 1:18-cv-1289, 2019 U.S.

Dist. LEXIS 19293, at *2 (W.D. Mich. Jan. 8, 2019) (screening and dismissing complaint under

28 U.S.C. § 1915(e)(2) where plaintiff sought relief related to custody determination). And, for

this additional reason, dismissal is appropriate.

IV.    CONCLUSION

       Based upon the foregoing, Plaintiff’s request to proceed in forma pauperis is

GRANTED. However, having performed an initial screen, for the reasons set forth above, it is

RECOMMENDED that the Court DISMISS Plaintiff’s Complaint.                      The Court further

RECOMMENDED that the Court certify pursuant to 28 U.S.C. § 1915(a)(3) that for the

foregoing reasons an appeal of an Order adopting this Report and Recommendation would not be




                                                    6
taken in good faith and, consequently, leave for Plaintiff to appeal in forma pauperis is

DENIED.

                  Procedure on Objections to Report and Recommendation

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s).     A Judge of this Court shall make a de novo

determination of those portions of the Report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. §

636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.



Date: March 1, 2019                                 /s/ Kimberly A. Jolson
                                                    KIMBERLY A. JOLSON
                                                    UNITED STATES MAGISTRATE JUDGE




                                                7
